76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Becky MONTGOMERY, Plaintiff-Appellant,v.J.R. SIMPLOT COMPANY, Defendant-Appellee.
No. 94-35925.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

Before:  NOONAN, LEAVY and HAWKINS, Circuit Judges.


1
ORDER*


2
We ADOPT the position of the district court in this matter and on that basis AFFIRM the court's Order filed August 17, 1994 in its entirety.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3